UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERRILL MILLER PANAYOTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00057-MOC-1)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherrill Miller Panayoton pled guilty pursuant to a

plea agreement to one count each of conspiracy to defraud the

United    States,      in    violation         of     18    U.S.C.      §     371     (2006),      and

conspiracy      to     commit      money       laundering,            in    violation        of     18

U.S.C.A. §§ 1956(h),              1957    (West       2000       &    Supp.    2013),       and    was

sentenced to forty-one months in prison.                                Panayoton’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),      stating        that,    in        counsel’s         view,     there       are   no

meritorious      issues       for        appeal,         but      asking       this       court     to

determine whether Panayoton received ineffective assistance of

counsel.       Panayoton has not filed a pro se supplemental brief,

despite    receiving        notice        of    her        right      to    do      so,     and    the

Government has declined to file a responsive brief.                                 We affirm.

            Counsel          questions               whether           Panayoton           received

constitutionally         ineffective            assistance             of     counsel        because

defense counsel failed to rebut the Government’s argument at

sentencing      that     Panayoton         did       not     voluntarily            disclose       her

crimes    to    law     enforcement.                In     the       absence     of       conclusive

evidence of ineffective assistance of counsel on the face of the

record,    however,         such    claims          are     not      cognizable        on    direct

appeal.    United States v. Powell, 680 F.3d 350, 359 (4th Cir.),

cert.    denied,      133    S.    Ct.    376        (2012).          Rather,       “[c]laims       of

ineffective assistance of counsel are normally raised before the

                                                 2
district court via 28 U.S.C. § 2255[.]”                Id.     Because the record

does    not      conclusively          establish      that     counsel        rendered

ineffective assistance at sentencing, we decline to address this

claim     on    direct    appeal.          Although     Panayoton’s          claim    is

premature, she may, of course, reassert it in a § 2255 habeas

motion.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                We

therefore      affirm    the    district    court’s    judgment.         This    court

requires that counsel inform Panayoton, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If Panayoton requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court   for   leave    to     withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Panayoton.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court    and   argument      would    not    aid     the

decisional process.



                                                                              AFFIRMED




                                           3